Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 29 October 1783
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 29 octobre 1783
          
          En Lisant La Gazette Dernier j’ay vû que Les Etats Unis de Lamerique etoit dans Lintention de faire Elevé une Statue au General De Wanchinton et quel Doit se faire a Paris. Si La chose est vraie je vous prie Monsieur de vouloir bien vous Resouvenire de moy, j’ay quel que Droit pour obtenire votre chois, L’ancienté sur Les personnes qui peuve vous faire La même Demende, votre Portrait et Le tombeau De Montgomerie, vous ons du prouver mon zele et mon Savoire.
          Je sui avec Respet Monsieur Votre tres humble et tres obeissant Serviteur
          
            Caffieri
          
        